Citation Nr: 0840704	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 
 
2.  Entitlement to an increased rating for residuals of 
compression fracture of L4, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961, and from January 1963 to October 1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1974 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for an 
acquired psychiatric disorder, and May and September 2003 
rating actions that denied an evaluation in excess of 20 
percent for service-connected residuals of compression 
fracture at L4.  

The veteran was afforded a personal hearing at the RO in June 
2004.  The transcript is of record.

The case was remanded by a decision of the Board dated in 
April 2007.


FINDINGS OF FACT

1.  The veteran was shown to complain of nervous symptoms 
following a motor vehicle accident in service.

2.  There is competent clinical evidence that current 
psychiatric symptoms are related to motor vehicle accident in 
service.

3.  Compression fracture of L4 is manifested by complaints of 
constant pain, and need for pain medication.

4.  The appellant's lumbar spine symptoms do not include 
ankylosis of the entire thoracolumbar spine or severe 
limitation of motion of the lumbar spine, nor is it shown 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less.

5.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least four weeks 
during the past twelve months; his disability does not equate 
to pronounced intervertebral disc syndrome or recurring 
attacks with intermittent relief.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
veteran, anxiety was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for compression facture at L4 are not met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a psychiatric disorder that 
is of service onset for which service connection should be 
granted.  He also contends that the symptoms associated with 
his service-connected low back disorder include nerve damage 
resulting in pain and weakness in the lower extremities, and 
are more severely disabling than reflected by the currently 
assigned disability evaluation.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Board finds further 
assistance is unnecessary to aid the appellant in 
substantiating this claim in view of the Board's full grant 
of this benefit sought on appeal.  The Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating a claim. Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

The duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim of entitlement to 
an increased rating for residuals of compression fracture at 
L4.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may be cured by fully compliant 
notice followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision as to this issue in a 
letter sent to the appellant in May 2007 that fully addressed 
all notice elements.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because actions taken by VA after providing effective notice 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of the claim and 
given ample time to respond, but the AOJ also readjudicated 
the claim in a supplemental statement of the case issued in 
April 2008 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal as the timing error does not affect the 
essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to this matter. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records 
have been submitted in support of the claim.  The veteran has 
been afforded at least three VA examinations during the 
appeal period, most recently in September 2007, that included 
medical opinions.  He presented testimony on personal hearing 
in June 2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any additional evidence that is necessary 
or is able to be secured for a fair adjudication of the 
claim.  The claim is ready to be considered on the merits.




1.  Service connection for an acquired psychiatric disorder.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 3.303 
(2008).

Factual background

On examinations in August 1958 and October 1962 for entrance 
and prior to re-entry into service, the veteran denied any 
nervous symptoms.  No treatment for psychiatric symptoms was 
shown during active duty.  When examined in October 1965 
prior to separation from service, he once again denied 
nervous symptomatology.  The service medical records reflect, 
however, that in December 1965 while stationed in Germany, 
the appellant was a military policeman on duty status as a 
passenger in the back seat of a car when the driver crashed 
into the back of a civilian truck on the Autobahn.  The 
driver was injured and a fellow service member in the front 
passenger seat was killed on impact.  The appellant sustained 
multiple injuries, including a comminuted fracture of the 
right femur, compression fracture at the L4 vertebral body, 
fracture of the mandible, and lacerations, contusions and 
abrasions of the face, right ankle and elbow.  

The veteran subsequently underwent multiple surgeries during 
a hospital admission of 70 days and had a lengthy 
convalescence.  He was left with shortening of the right 
femur.  When examined in September 1966 for discharge from 
active duty, he indicated that he had nervous trouble of some 
sort.  The physician's summary of his complaints noted that 
he "wasn't nearly as bad before auto accident gets real 
excited with almost anything."

The veteran was afforded a special VA neurological 
examination in March 1967.  It was found that there was no 
apparent neurological sequela after the accident except that 
he related "tenseness to the accident" and that he 
"previously did not experience irritability."  Following 
comprehensive physical evaluation, pertinent diagnoses were 
rendered of concussion, cerebral, by history and 
irritability, by history, both related to the trauma of 
December 1965.  

The veteran wrote in June 1974 that he had a nerve problem 
that was not in his disability rating.  He filed a claim for 
claim for "nerves" in November 1974.  The RO denied the 
claim in December 1974 on the basis that the medical records 
were entirely negative for any psychiatric abnormality.  In 
correspondence dated in January 1975 he related that when 
something out of the ordinary happened, he became so nervous 
that he could hardly talk or do anything.  He said that every 
time he had mentioned this to an army or VA doctor, "they 
just pass it off."  The veteran continued that "All I know 
is I wasn't like this before the accident." 

VA outpatient records dating from 2001 are of record showing 
that anxiety was diagnosed in January 2003 for which the 
veteran was prescribed Xanax.  He received continuing 
treatment for anxiety symptoms over the years.  In his notice 
of disagreement received in July 2004, the appellant stated 
that in the 1970's, he sought treatment for nervous symptoms 
at the VA for which he was prescribed "nerve" pills, but that 
he did not receive follow-up in this regard.  

Pursuant to the Board's April 2007 remand, the appellant was 
afforded a VA psychological examination in September 2007.  
The examiner noted that the claims folder was reviewed.  A 
comprehensive social and background history was obtained.  
The veteran stated that he first experienced nervousness and 
anxiety directly after the motor vehicle accident in service.  
He related that after the accident, anxiety had become 
chronic and he would become nervous around people of 
authority, new people or anything out of the ordinary.  He 
said that he had a difficult time talking to doctors or 
medical professionals and that his voice would quiver and his 
hands would shake.  He reported panic attacks that included 
heart palpitations, shaking hands, sweating, chest tightening 
and thoughts that he was having a heart attack.  He said that 
he had fleeing moments when he became slightly nervous or 
anxious with family or friends.  The veteran stated that 
medication had greatly helped to alleviate his symptoms.  

On mental status examination, the veteran was observed to 
display slight lip quivering, a shaky voice at times, mild 
anxiety, and attention disturbance.  Following evaluation, 
the examiner stated that the veteran met the criteria for 
social phobia manifested y panic attack and acute anxiety for 
which he took anti-anxiety medication.  It was opined that it 
was at least as likely as not that psychiatric disability was 
of service onset based on review of the records and clinical 
interview.  It was noted that despite a lack of treatment for 
the condition, the appellant did describe a chronic history 
of anxiety that started during his military service following 
a motor vehicle accident.  The examiner stated that while the 
exact etiology of the disorder was not known, it appeared to 
be connected to the motor vehicle accident or subsequent 
hospitalization.  

Legal Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder which he states began during active 
duty.  The Board observes that while the appellant received 
extensive treatment for multiple fractures and other injuries 
occasioned by a motor vehicle accident in December 1965, the 
service medical records do not refer to any treatment for 
psychiatric symptomatology.  It is telling, however, that at 
service discharge, the veteran did indeed state that he had 
nervous trouble, and indicated some degree of excitability 
"with almost anything" that began to occur after the 
accident.  Moreover, when examined by VA in 1967, he again 
noted tenseness and irritability after the car accident which 
he stated he did not previously have.  It is shown that he 
claimed service connection for such in 1974 and described his 
nervous symptoms in a letter dated in a letter in 1975.  

The Board observes that although the clinical record does not 
reflect evidence of formal treatment for anxiety symptoms 
until the early 2000s, the appellant presented convincing 
testimony on personal hearing in June 2004 to the effect that 
he sought treatment for anxiety in 1974 but did not follow 
up.  He attested to self-medication to some extent with 
alcohol throughout the years which alleviated his symptoms to 
some extent.  When examined for VA compensation purposes in 
September 2007, the examiner clearly indicated that such 
symptomatology appeared to be related to the motor vehicle 
accident in service and/or hospitalization therefor.  
Moreover, his current complaints appear to mirror those noted 
at service discharge and shortly thereafter.  Therefore, in 
spite of the absence of a showing of complaints or findings 
of a diagnosed psychiatric disability for many years after 
discharge from active duty, the Board finds that there is a 
plausible basis to find an association between current 
disability and the circumstances of his service, 
specifically, a horrific accident, multiple severe injuries, 
and the death of a fellow service member passenger at the 
scene.  

Service connection may be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).  In this 
instance, the Board cannot easily dissociate the appellant's 
reported nervous symptoms at separation and his longstanding 
complaints which have more recently been characterized as 
anxiety for which he has more recently been receiving 
treatment.  Under the circumstances, the Board resolves the 
benefit of the doubt in favor of the veteran by finding that 
service connection for an anxiety disorder is warranted.



2.  Increased rating for compression fracture at L4.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

The veteran most recently requested an increased rating for 
lumbar spine fracture residuals, evaluated as 20 percent 
disabling, in March 2003.  There were several applicable 
regulations relating to the lumbar spine at that time.  
Residuals of fracture of a vertebra warranted a 60 percent 
evaluation if there was no spinal cord involvement, but 
abnormal mobility was present which required a neck brace 
(jury mast).  In other such cases, the residuals were rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis or limited motion, evaluations would not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, moderate 
limitation of motion of the lumbar spine was rated 20 percent 
disabling.  A 40 percent evaluation was warranted for severe 
limitation of motion of the lumbar spine.  Under 38 C.F.R. 
§ 4.71a Diagnostic Code 5295, a 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295. 38 C.F.R. § 4.71a (2002).

The enumerated criteria for back disabilities set forth in 
VA's rating schedule were changed effective September 26, 
2003. 68 Fed. Reg. 51,454 (August 27, 2003). This change 
revised the rating criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated. 
Id.

The diagnostic codes for rating diseases and injuries of the 
spine were redesignated as Diagnostic Codes 5235 to 5243 ( 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  The 
criteria for rating diseases and injuries of the spine were 
also amended.  Effective September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Factual Background and Legal Analysis

At the outset, the Board notes that service connection for 
lumbar radiculopathy of the right and left legs was granted 
by rating action dated in April 2008.  Each lower extremity 
was rated 20 percent disabling, effective from September 12, 
2007.  The Board thus points out that neurological complaints 
the veteran contends are symptomatic of increased disability 
of the low back have been conceded and rated separately. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

The clinical record dating from 2002 reflects that the 
appellant has described and sought continuing treatment for 
complaints of chronic radiating lumbar pain.  He has been 
prescribed multiple medications and physical therapy, and has 
been administered epidural steroid injections to alleviate 
his symptoms.  It was reported that other conservative 
measures to reduce pain have not been successful.  VA staff 
has suggested surgical intervention but the appellant appears 
to not want this option.  He has been referred for 
consultation in the VA pain clinic.  The veteran presented 
testimony on personal hearing in June 2004 to the effect that 
activities of daily living have been significantly curtailed 
by low back pain.  On VA examination in September 2007, he 
characterized pain in the back as 6 on a 10 scale, pain in 
his legs as 10/10, and estimated that he had had about four 
flare-ups of pain during the past 12 months for each that 
could last up to three days.  Radiological studies obtained 
over the course of the appeal have revealed findings that 
include compression fracture at L4 with bulging disc and bone 
retropulsion at L3, and moderate central canal stenosis.  He 
exhibits some limitation of back motion.  

However, in reviewing the entirety of the clinical evidence 
during the appeal period and giving due consideration to the 
provisions regarding painful motion under 38 C.F.R. § 4.59, 
as well as to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the Board finds that the medical evidence does not show 
that the appellant's lumbosacral symptomatology approximates 
the schedular criteria for an evaluation in excess of 20 
percent under Diagnostic Codes 5285, 5292, 5293, or 5295 in 
effect prior to September 23, 2002.  In this instance, 
however, although the veteran does complain of constant pain, 
it is evident that his lumbar spine is not fixed, there is no 
evidence of spinal cord involvement, and he is not bedridden 
or in need of long leg braces.  Therefore, an increased 
evaluation under Diagnostic Codes 5285 and 5286 is not in 
order.

The appellant's demonstrated range of motion has not been 
shown to be severe.  On VA examination in August 2003, the 
examiner stated that the veteran had relatively good range of 
motion with forward flexion to within approximately six 
inches of the floor.  On VA examinations in August 2005 and 
September, forward flexion could be achieved to between 75 
and 65 degrees, respectively.  In August 2005, he had 
extension to 15 degrees, left and right lateral flexion to 20 
degrees, and left and right lateral rotation to 20 degrees.  
When examined in September 2007, lateral bending was to 30 
degrees and extension was limited to 15 degrees.  It was 
noted that the veteran could perform three repetitions 
without incurring any back pain or spasm, but that he had a 
slight tendency to lose extension of less than five degrees.  
The examiner stated that the findings, including neurological 
symptoms, all resulted in decreased functional activity as 
well as increased pain.

The Board has also considered the degree of limitation of 
motion that the appellant displays.  However, as noted above, 
there are no untoward findings in this regard.  While range 
motion is reduced in all aspects, it is not demonstrated that 
it comports with more than moderate limitation.  As for the 
criteria that became effective in September 26, 2003, the 
appellant is not clinically demonstrated to have forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; nor is it shown that he has favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board would 
point out that many of the symptoms the veteran experiences 
are also encompassed by the separate ratings that have been 
established for lumbar radiculopathy of the right and left 
legs.  Under the circumstances, it is found that an 
evaluation in excess of 20 percent for service-connected 
lumbar spine compression fracture residuals is not warranted 
under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2008).  

The Board would point out that in order for a higher 
evaluation to be awarded, the appellant would have to 
demonstrate severe intervertebral disc syndrome with 
recurring attacks with intermittent relief due to the 
service-connected pathology.  However, the evidence reflects 
that although the veteran reports constant pain and flare-ups 
of pain, his disc symptomatology in and of itself is not 
found to be so severe that he experiences only intermittent 
relief as a result thereof.  As to the criteria that became 
effective in September 2002 relative to disc syndrome, there 
is no competent medical evidence of record that the appellant 
has suffered any incapacitating episodes as defined by the 
rating criteria above.  Additionally, on VA examination in 
September 2007, the examiner opined that that his symptoms 
were no more than moderate in severity.

The Board thus concludes that the findings needed for the 
next higher evaluation for service-connected low back 
disability are not demonstrated by the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable. 38 U.S.C.A. § 5107. See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for anxiety is granted.

An increased rating for residuals of compression fracture is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


